        Case 3:18-cv-00876-JAM Document 19 Filed 12/05/18 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


PETER W. GABAL and JAMES M. GABAL, )                Case No.: 3:18-cv-00876-JAM
                                   )
           Plaintiffs,             )
     vs.                           )
                                   )
CAPITAL MANAGEMENT SERVICES, LP; )
CREDIT CONTROL LLC,                )
                                   )
           Defendants.             )
                                   )


                      PLAINTIFFS’ NOTICE OF ACCEPTANCE OF
                        DEFENDANT’S OFFER OF JUDGMENT

       Pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, Plaintiffs, Peter and

James Gabal, through undersigned counsel, hereby accept and provide notice that they have

accepted Defendant, Capital Management Services, LP’s Offer of Judgment dated November 21,

2018, attached hereto as Exhibits A and B.

       Plaintiffs herein request three weeks to file their Motion for Fees and Costs.



       Dated: December 5, 2018

                                                            Respectfully Submitted,


                                                            s/Daniel Zemel
                                                            Daniel Zemel, Esq.
                                                            Zemel Law LLC
                                                            1373 Broad Street, Suite 203-C
                                                            Clifton, New Jersey 07013
                                                            (P) (862) 227-3106
                                                            dz@zemellawllc.com
                                                            Attorney for Plaintiffs
         Case 3:18-cv-00876-JAM Document 19 Filed 12/05/18 Page 2 of 10




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of December, 2018 a true and correct copy of the

foregoing document was sent to all counsel of record via the Court’s ECF system.



                                                                      _s/ Daniel Zemel
                                                                      Daniel Zemel, Esq.
Case 3:18-cv-00876-JAM Document 19 Filed 12/05/18 Page 3 of 10




                        EXHIBIT A
        Case 3:18-cv-00876-JAM Document 19 Filed 12/05/18 Page 4 of 10



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

PETER W. GABAL and JAMES M. GABAL,

                     Plaintiff,
                                                  Case No. 3:18-cv-00876-JAM
v.

CAPITAL MANAGEMENT SERVICES, LP;
CREDIT CONTROL LLC,

                     Defendants.
                                             /

                                  OFFER OF JUDGMENT



DATED:        November 21, 2018

TO:           PLAINTIFF, Peter W. Gabal

       Pursuant to Fed. R. Civ. P. 68, and without admitting any liability, Defendant,
Capital Management Services, LP (“CMS”), hereby offers to allow judgment to be taken
against it in favor of Plaintiff, Peter W. Gabal (“Plaintiff”), as follows:

       1)     The party making the Offer of Judgment is Defendant, CMS;

       2)     The Offer of Judgment is being made to Plaintiff, Peter W. Gabal;

       3)     Without admitting any liability, judgment shall be entered against CMS for
actual and statutory damages in the amount of $1,001 for CMS’s alleged violations of the
Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. and any other
violations Plaintiff alleges in this lawsuit against CMS;

        4)      The Judgment entered shall also include an amount for reasonable costs of
the action and reasonable attorney's fees attributable to the prosecution of the FDCPA
claims only. Reasonable costs and attorney's fees are to be agreed upon by the parties, or,
if the parties are unable to agree, to be determined by the Court upon the filing of a motion
for attorney’s fees by plaintiff and a response to the motion for fees filed by defendant;

       5)    Without admitting any liability, the Judgment entered in accordance with this
Offer of Judgment is to be in total settlement of any and all claims by Plaintiff against


                                             1
        Case 3:18-cv-00876-JAM Document 19 Filed 12/05/18 Page 5 of 10



CMS, and said Judgment shall have no effect whatsoever except in settlement of those
claims;

       6)      This Offer of Judgment is made solely for the purposes specified in Rule 68,
and is not to be construed either as an admission that CMS is liable in this action, or that
Plaintiff has suffered any damages; and

        7)     In accordance with Rule 68, if Plaintiff does not accept this Offer of
Judgment within fourteen (14) days after service of the Offer, then the Offer shall be
deemed withdrawn and evidence of this Offer will be inadmissible except in any
proceeding to recover costs. If Plaintiff does not accept this Offer of Judgment, and the
judgment finally obtained by Plaintiff is not more favorable than this Offer, then Plaintiff
must pay her costs incurred after this Offer, as well as CMS’s costs as allowed by the law
of this District.

ACCEPTED:
              Peter W. Gabal

DATE ACCEPTED:

Date: November 21, 2018                   Respectfully submitted,

                                          /s/ Aaron R. Easley
                                          Aaron R. Easley, Esq. (CT 28909)
                                          SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                          3 Cross Creek Drive
                                          Flemington, NJ 08822-4938
                                          Telephone No.: (908) 237-1660
                                          Facsimile No.: (908) 237-1663
                                          Email: aeasley@sessions.legal
                                          Attorneys for Capital Management Services, LP




                                             2
        Case 3:18-cv-00876-JAM Document 19 Filed 12/05/18 Page 6 of 10



                            CERTIFICATE OF SERVICE

       I certify that on November 21, 2018, a copy of the foregoing forwarded to all

counsel of record via electronic mail as follows:

       Daniel Zemel, Esq.
       Zemel Law, LLC
       70 Clinton Ave.
       Newark, New Jersey 07114


                                          /s / Aaron R. Easley
                                          Aaron R. Easley, Esq.




                                             3
Case 3:18-cv-00876-JAM Document 19 Filed 12/05/18 Page 7 of 10




                        EXHIBIT B
        Case 3:18-cv-00876-JAM Document 19 Filed 12/05/18 Page 8 of 10



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

PETER W. GABAL and JAMES M. GABAL,

                     Plaintiff,
                                                  Case No. 3:18-cv-00876-JAM
v.

CAPITAL MANAGEMENT SERVICES, LP;
CREDIT CONTROL LLC,

                     Defendants.
                                             /

                                  OFFER OF JUDGMENT



DATED:        November 21, 2018

TO:           PLAINTIFF, James M. Gabal

       Pursuant to Fed. R. Civ. P. 68, and without admitting any liability, Defendant,
Capital Management Services, LP (“CMS”), hereby offers to allow judgment to be taken
against it in favor of Plaintiff, James M. Gabal (“Plaintiff”), as follows:

       1)     The party making the Offer of Judgment is Defendant, CMS;

       2)     The Offer of Judgment is being made to Plaintiff, James M. Gabal;

       3)     Without admitting any liability, judgment shall be entered against CMS for
actual and statutory damages in the amount of $1,001 for CMS’s alleged violations of the
Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. and any other
violations Plaintiff alleges in this lawsuit against CMS;

        4)      The Judgment entered shall also include an amount for reasonable costs of
the action and reasonable attorney's fees attributable to the prosecution of the FDCPA
claims only. Reasonable costs and attorney's fees are to be agreed upon by the parties, or,
if the parties are unable to agree, to be determined by the Court upon the filing of a motion
for attorney’ss fees by plaintiff and a response to the motion for fees filed by defendant.


       5)    Without admitting any liability, the Judgment entered in accordance with this
Offer of Judgment is to be in total settlement of any and all claims by Plaintiff against
                                             1
        Case 3:18-cv-00876-JAM Document 19 Filed 12/05/18 Page 9 of 10



CMS, and said Judgment shall have no effect whatsoever except in settlement of those
claims;

       6)      This Offer of Judgment is made solely for the purposes specified in Rule 68,
and is not to be construed either as an admission that CMS is liable in this action, or that
Plaintiff has suffered any damages; and

        7)     In accordance with Rule 68, if Plaintiff does not accept this Offer of
Judgment within fourteen (14) days after service of the Offer, then the Offer shall be
deemed withdrawn and evidence of this Offer will be inadmissible except in any
proceeding to recover costs. If Plaintiff does not accept this Offer of Judgment, and the
judgment finally obtained by Plaintiff is not more favorable than this Offer, then Plaintiff
must pay her costs incurred after this Offer, as well as CMS’s costs as allowed by the law
of this District.

ACCEPTED:
              James M. Gabal

DATE ACCEPTED:

Date: November 21, 2018                   Respectfully submitted,

                                          /s/ Aaron R. Easley
                                          Aaron R. Easley, Esq. (CT 28909)
                                          SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                          3 Cross Creek Drive
                                          Flemington, NJ 08822-4938
                                          Telephone No.: (908) 237-1660
                                          Facsimile No.: (908) 237-1663
                                          Email: aeasley@sessions.legal
                                          Attorneys for Capital Management Services, LP




                                             2
       Case 3:18-cv-00876-JAM Document 19 Filed 12/05/18 Page 10 of 10



                            CERTIFICATE OF SERVICE

       I certify that on November 21, 2018, a copy of the foregoing forwarded to all

counsel of record via electronic mail as follows:

       Daniel Zemel, Esq.
       Zemel Law, LLC
       70 Clinton Ave.
       Newark, New Jersey 07114


                                          /s / Aaron R. Easley
                                          Aaron R. Easley, Esq.




                                             3
